Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group I (claims 1-9) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction.  The previous election of species has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Adamovich et al. (US 20160093808) in view of Nakayama et al. (US 20140084273).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
The h-host can be a carbazole compound. The emitter can be 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Ir(ppy)3]
Adamovich is silent on the claimed formula 2 or 3. 
In the same area of endeavor of producing OLED, Nakayama (abs., figures, claims, examples, 8, 11-17, 46 discloses an OLED composition comprising a phosphorescent emitter [Ir(mpptz-dmp)3] or (Ir(ppy)3] and (h)-host of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(P3Dic) having small HOMO level difference that enables emission efficiency.
3] in view of Nakayama, because the resultant process would yield improved emission efficiency.
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.